              Case 1:20-cv-08199-JPC Document 17
                                              16 Filed 12/11/20
                                                       12/10/20 Page 1 of 1



                                                  Attorneys at Law
                             45 BROADWAY, SUITE 430, NEW YORK, NEW YORK 10006
                                    TEL: (212) 248-7431 FAX: (212) 901-2107
                                        WWW.NYCEMPLOYMENTATTORNEY.COM
                                           A PROFESSIONAL LIMITED LIABILITY COMPANY
December 10, 2020                                                Plaintiffs' request is GRANTED. The Pretrial Conference scheduled
                                                                 for December 21, 2020, at 3:00 p.m. is hereby adjourned to February
Via ECF and Electronic Mail                                      16, 2021, at 3:00 p.m. Unless the Court directs otherwise, the Court
The Honorable John P. Cronan                                     plans to conduct the conference by teleconference. At the scheduled
                                                                 time, counsel for all parties should call (866) 434-5269, access code
United States District Judge
                                                                 9176261.
Southern District of New York
500 Pearl Street                                                 SO ORDERED.
New York, NY 10007                                               Date: December 10, 2020
CronanNYSDChambers@nysd.uscourts.gov                                                               ___________________________
                                                                        New York, New York         JOHN P. CRONAN
                                                                                                   United States District Judge
           Re:      Allah-El and Perez v. Acacia Network, Inc., et al.
                    Index No.: 20-cv-08199 (JPC) (SLC)

Dear Judge Cronan:

       We represent the Plaintiffs in the above referenced matter. We respectfully write Your
Honor to request an adjournment of the Initial Conference for this case, presently scheduled for
December 21, 2020, to a date after Defendants respond to the Complaint.

        We make this request because as the Court is aware, Plaintiffs filed an Amended Complaint
and received correct Summonses on November 30, 2020. Since then, attorneys for Defendants
Acacia Network, Inc. and South Bronx Community Management Company, Inc. (collectively
“Ruth Fernandez Defendants”) have accepted service on behalf of their clients. See Dckt. 151. At
the same time, we have not yet effected service of the Amended Complaint on Defendant Charlene
Strickland. Accordingly, the Initial Conference is currently scheduled for a date before the
deadline by which Defendants need to respond to the Complaint.

       This the first request to adjourn the Initial Conference and it is made with consent from the
Ruth Fernandez Defendants. However, we cannot receive consent from Defendant Strickland
because she failed to timely respond to the original Complaint, despite proper service, and we have
not been contacted by her or an attorney.

       Given the above, Plaintiffs respectfully request an adjournment of the Initial Conference
and appreciate Your Honor’s attention to this matter.

Respectfully submitted,

Phillips & Associates, PLLC

/s/ Gregory W. Kirschenbaum                 .
Gregory W. Kirschenbaum, Esq.

1
    The deadline for the Ruth Fernandez Defendants to respond to the Complaint is February 8, 2021.
